Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kazeem Ishola appeals the district court’s order dismissing as moot his 28 U.S.C. § 2241 (2006) petition seeking release from custody. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ishola v. Holder, No. 8:08-cv-01363-PJM (D.Md. Aug. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.